 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE D. RANDLE,                                 No. 2:18-CV-0411-JAM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ROBERT ILLA,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names Robert Illa, a doctor at California State Prison – Sacramento, as

 9   defendant. Plaintiff alleges he suffers from rheumatoid arthritis and has been prescribed

10   methotrexate, Enbrel, sulfasalazine, and plaquenil for the condition. According to plaintiff, on

11   April 24, 2017, he informed a nurse he was experiencing pain in his joints, legs, and lower back.

12   See Doc. 1, p. 5. Plaintiff states he was told by the nurse she would “get me seen by the doctor.”

13   Id. Plaintiff was later seen by defendant Illa who, according to plaintiff, conducted a brief

14   examination and said: “I don’t see rheumatoid arthritis. . . .” Id. When plaintiff told defendant

15   Illa that he was experiencing pain in his joints, legs, and lower back and that the pain was making

16   it difficult for him to move around, defendant Illa allegedly told plaintiff he would have to ask his

17   primary care doctor. See id. Plaintiff next states he noticed his rheumatoid arthritis medications

18   were missing from his “morning medication.” Id. According to plaintiff, he was told by the

19   nurse the medications had been discontinued. See id.

20
21                                            II. DISCUSSION

22                  Plaintiff claims defendant Illa was deliberately indifferent to his serious medical

23   needs by discontinuing his rheumatoid arthritis pain medications. The treatment a prisoner

24   receives in prison and the conditions under which the prisoner is confined are subject to scrutiny

25   under the Eighth Amendment, which prohibits cruel and unusual punishment. See Helling v.

26   McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth
27   Amendment “. . . embodies broad and idealistic concepts of dignity, civilized standards,

28   humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of confinement
                                                        2
 1   may, however, be harsh and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

 2   Nonetheless, prison officials must provide prisoners with “food, clothing, shelter, sanitation,

 3   medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986).

 4   A prison official violates the Eighth Amendment only when two requirements are met: (1)

 5   objectively, the official’s act or omission must be so serious such that it results in the denial of the

 6   minimal civilized measure of life’s necessities; and (2) subjectively, the prison official must have

 7   acted unnecessarily and wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at

 8   834. Thus, to violate the Eighth Amendment, a prison official must have a “sufficiently culpable

 9   mind.” See id.

10                    Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

11   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

12   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

13   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

14   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

15   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

16   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

17   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

18   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

19   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

20   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).
21                    The requirement of deliberate indifference is less stringent in medical needs cases

22   than in other Eighth Amendment contexts because the responsibility to provide inmates with

23   medical care does not generally conflict with competing penological concerns. See McGuckin,

24   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

25   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

26   1989). The complete denial of medical attention may constitute deliberate indifference. See
27   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

28   treatment, or interference with medical treatment, may also constitute deliberate indifference. See
                                                          3
 1   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

 2   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

 3                  Negligence in diagnosing or treating a medical condition does not, however, give

 4   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 5   difference of opinion between the prisoner and medical providers concerning the appropriate

 6   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 7   90 F.3d 330, 332 (9th Cir. 1996).

 8                  In this case, plaintiff does not directly allege defendant Illa is responsible for

 9   discontinuation of his rheumatoid arthritis pain medications. Assuming, however, it is reasonable

10   to infer defendant is responsible for discontinuation of plaintiff’s medications, the court finds

11   plaintiff’s complaint states, at most, a difference of opinion regarding appropriate medications or

12   a claim based on professional negligence. According to plaintiff, while defendant’s examination

13   of him was brief, he was nonetheless examined. Thus, the facts alleged by plaintiff do not show

14   defendant Illa was indifferent to plaintiff’s complaints of pain. Rather, the facts alleged show that

15   defendant Illa responded to plaintiff’s complaints, examined him, and advised him to consult his

16   primary care physician for further treatment. To the extent plaintiff disagrees with this decision,

17   he cannot state a cognizable civil rights claim. Nor can plaintiff state a cognizable claim to the

18   extent plaintiff asserts defendant Illa was negligent in providing treatment.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        4
 1                                          III. CONCLUSION

 2                   Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

 4   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                   Based on the foregoing, the undersigned recommends that this action be dismissed

 6   for failure to state a claim.

 7                   These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14

15   Dated: November 1, 2018
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        5
